Citation Nr: 0911996	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Buffalo, 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).


ORDER TO VACATE

In this case, the Board entered a decision denying service 
connection for thyroid cancer due to exposure to ionizing 
radiation.  While this decision and the attached cover letter 
are stamped the date "November 14, 2007", the information 
discussed in that decision refers to documents that date in 
the year of "2008".  In light of this discrepancy, VACOLS 
confirms the correct date of this decision to be "November 
14, 2008." (See Attachment, VACOLS Appeal Screen).

Significantly, the date stamped on the face of the Board 
decision and on the attached cover letter, in effect, start 
the 120-day appeal period for filing a Notice of Appeal with 
the United States Court of Appeals for Veteran's Claims.  See 
38 U.S.C.A. § 7266(a) (West 2002).  Hence, the Board's action 
in mailing, to the Veteran and his representative, a decision 
that has affixed to it an incorrect date violates the 
Veteran's right of due process under the law.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his or her 
representative, or on the Board's own motion, where there has 
been a denial of due process under the law.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  In order to 
ensure due process, the Board has decided to vacate the 
decision dated "November 14, 2007" [sic].

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims ("Court").  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.               § 20.1100(b) (2008).  The 
merits of the issue set forth above are considered in the 
decision below.


FINDINGS OF FACT

1.  The veteran is not shown to be a radiation-exposed 
veteran, as defined by regulation, and there is no objective 
evidence establishing his actual exposure to ionizing 
radiation during his military service.

2.  There is no competent medical evidence demonstrating that 
the veteran's thyroid cancer, diagnosed approximately seven 
years after service, was caused by or related to his active 
military service or that it resulted from exposure to 
ionizing radiation while in service.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by service, 
and it may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the VCAA notice provided in 
January 2006, prior to the initial adjudication of his claim 
in the June 2006 rating decision at issue, did not cover the 
requirements specific to a merits-based claim for service 
connection for thyroid cancer due to radiation exposure.  
Nonetheless, the Board determines that the veteran was not 
prejudiced in this instance because the veteran's actions, by 
and through his representative, demonstrate actual knowledge 
of what information and evidence was necessary to 
substantiate his merits-based claim.  Specifically, in 
statements submitted in December 2005, April 2006, August 
2006 and February 2007, the veteran and his representative 
have consistently argued the merits of the claim.  These 
statements document the veteran's allegation of having been 
exposed to radiation by way of his military occupational 
specialty and of having developed a radiogenic disease 
(thyroid cancer); they also refer to medical evidence that 
indicates a link between the veteran's thyroid cancer and 
radiation exposure.  Additionally, the veteran and his 
representative were provided a January 2007 statement of the 
case that addressed the merits of the claim, provided the 
pertinent law and regulations governing the claim, and 
discussed the information and evidence not record that was 
necessary to substantiate the claim.  Thus, the Board is 
satisfied that the veteran had actual knowledge in which he 
demonstrated an awareness as well as a reasonable 
understanding of what was need to substantiate his claim, and 
hence was not prejudiced due to any notice error on the part 
of VA.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 as well as August 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's multiple 
contentions, a lay statement from a fellow service member, 
service medical records, service personnel records, VA 
outpatient treatment reports, photographs, online medical 
treatise information regarding thyroid cancer and radiation 
exposure as well as general radiation exposure and responses 
to requests for information on radiation exposure.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Service connection - ionizing radiation exposure

At the outset, the Board notes that, in a December 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for thyroid cancer due to 
radiation exposure.  The veteran did not appeal that 
decision, and it became final.  While, ordinarily, the 
veteran would be required to submit new and material evidence 
to reopen these claims, see 38 C.F.R. § 3.156(a), his service 
treatment records were not associated with the claims file at 
the time of the December 1997 rating decision and have since 
been located and considered by the RO.  In such an instance, 
where VA receives relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claims, notwithstanding the requirement of new 
and material evidence.  See 38 C.F.R. § 3.156(c). Therefore, 
the Board will proceed with address the merits of this claim 
for service connection for thyroid cancer due to exposure to 
ionizing radiation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disorders, per se, including malignant 
tumors, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, this presumption is rebuttable 
by probative evidence to the contrary.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 U.S.C.A. § 
1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists. 

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), and if the VA Under 
Secretary for Benefits (USB) determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  When a claim is based on a disease 
other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA 
shall nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the USB for further consideration.  The USB is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, then the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).


Analysis

With regard to the first method for demonstrating service 
connection attributable to ionizing radiation exposure, the 
Board notes that thyroid cancer is included in the list of 
diseases in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
The Board must now determine whether the veteran was exposed 
to radiation.  See 38 U.S.C. § 1112 (c); see also 38 C.F.R. 
3.309(d)(3)(ii).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or certain service on the grounds of gaseous diffusion 
plants located in Paducah, Kentucky, Portsmouth, Ohio, and 
Oak Ridge, Tennessee; or, in certain circumstances, service 
on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

The veteran's served on active duty from September 1986 to 
June 1988.  Thus, he did not serve in Hiroshima or Nagasaki 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  The veteran was never interned as a prisoner 
of war in Japan.  Further, he did not serve on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio; Oak Ridge, Tennessee; or on Amchitka 
Island, Alaska.  As such, the only way for the veteran to 
have participated in a "radiation-risk activity" (and 
therefore be considered a "radiation-exposed veteran") would 
be to prove that he engaged in onsite participation in a test 
involving the atmospheric detonation of a nuclear device.

As a member of the Army, the veteran claimed to have been 
exposed to ionizing radiation while stationed at Fort Dix, 
New Jersey, as he reported that he was used to test a new 
drug he later discovered had to do with radiation.  He also 
reported exposure to ionizing radiation while assigned to B 
Battery of the 4th Battalion, 9th Field Artillery, stationed 
in Heilbronn, Germany at the Pershing II Nuclear missile 
unit.  The veteran stated that during this time, he was 
occasionally on guard duty in the warhead bunker.  He also 
reported that shortly before being stationed in Germany, a 
missile exploded in January 1985 and possibly released 
radiation within the area that he guarded.  The veteran also 
argued that a referral to outside consultants should be made, 
to include the Defense Threat Reduction Agency for the 
Chernobyl nuclear power plant incident that took place in 
April 1986 and caused an increase in thyroid cancer within 
surrounding countries.  By the above contentions of exposure 
to ionizing radiation, the veteran claims that he was exposed 
to harmful levels of ionizing radiation, and that he later 
developed thyroid cancer as a result of this in-service 
exposure.

Service personnel records note that veteran served as a motor 
transport during his time in military service.  They also 
confirm that the veteran served with the Company D of the 4th 
Battalion, 3rd Brigade and Company A of the 36th 
Transportation Battalion, 5th  Training Brigade while 
stationed at the Fort Dix, New Jersey from September 1986 to 
January 1987.  From January 1987 to May 1988, the veteran 
served with B Battery of the 4th Battalion, 9th Field 
Artillery, stationed in Germany. 

Service treatment records do not reflect the veteran was 
exposed to radiation during his period of active duty.  
However, DA Form 4515, contained within the service treatment 
records, indicates the veteran's battalion was listed as 
functioning in a nuclear duty position, although the veteran 
himself was not specifically named.  

In order to confirm the veteran's participation in a 
"radiation-risk activity" (namely, onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device), VA requested verification from the Chief of the U.S. 
Army Ionizing Radiation Dosimetery Center in Lexington, 
Kentucky, the Chief of the U.S. Army Test, Measurement and 
Diagnostic Equipment Activity at the Redstone Arsenal in 
Alabama, the Headquarters for the U.S. Army Medical Command 
in Fort Sam Houston, Texas, the Director of the Proponency 
Office of Preventative Medicine in Fort Sam Houston, Texas 
and finally by an email request to an Army correspondent. 

As the result of these several requests for information on 
radiation exposure for the veteran, most of the responses all 
indicated that they did not have any such records of 
radiation exposure for the veteran.  A response was received 
in June 2008 from the Director of Occupational Health 
Sciences at the Department of the Army, stating that, based 
upon research of the veteran's information, there is no 
evidence that he was exposed to ionizing radiation in 
service.  In reaching this conclusion, their office contacted 
the U.S. Army Dosimetry Center (USADC), which maintained a 
history of exposures that have occurred since 1954, and found 
no record of occupational exposure history for the veteran 
and no record of occupational exposure to ionizing radiation 
while employed by the U.S. Army.  In addition, there was no 
evidence of the veteran participating in a monitoring program 
for individuals who would reasonably be expected to be 
exposed to 10 percent of he allowable occupational limits for 
radiation.  The Director also noted that the veteran's 
assignments and duties did not meet the definition of a 
radiation risk activity as defined by 38 C.F.R. § 3.309.  And 
finally, in an attempt to provide a dose reconstruction for 
the veteran's unit, his duties were focused upon.  While his 
records and statements reflect that he was a vehicle operator 
and occasional guard on missile sites, there was no evidence 
that soldiers performing those duties ere exposed to ionizing 
radiation beyond acceptable limits.  

Thus, as there is no objective evidence of exposure to 
ionizing radiation, the veteran's thyroid cancer is not 
subject to presumptive service connection under 38 C.F.R. § 
3.309(d).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With regard to the second method for demonstrating service 
connection attributable to ionizing radiation exposure, when 
it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).

It must first be determined whether the veteran was exposed 
to ionizing radiation as the result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946, or other activities as claimed.  38 C.F.R. § 
3.311(b)(1)(i).  As aptly noted above, the objective evidence 
of record reflects the veteran was not exposed to ionizing 
radiation while serving on active duty.  Therefore, while the 
veteran has a radiogenic disease as specified under 
3.311(b)(1)(2), which manifested within the period specified 
by regulation, the evidence does not demonstrate that the 
veteran has been exposed to ionizing radiation.  Because all 
three of the requirements of 38 C.F.R. § 3.311(b) have not 
been met, the Board determines that a disease has not 
resulted from radiation exposure under such circumstances.  
Accordingly, referral to the Under Secretary for Benefits for 
further consideration under 38 C.F.R. § 3.311 (c) is not 
warranted.  Id.

With regard to the third and final method for demonstrating 
service connection, the Board will now consider if direct 
service connection is warranted; that is, if service 
connection is warranted as being incurred in or aggravated by 
active duty, other than due to exposure to ionizing 
radiation.

In a lay statement from a fellow service member who served in 
the B Battery unit along with the veteran from 1983 to 1987, 
he stated that he was exposed to radiation during an incident 
which had occurred in service when a can was being lifted and 
had ignited.  It is unclear from the statements what 
substances were inside the can, when this incident had 
occurred or where it had occurred.  Although the lay 
statement indicated that the service member was sent out to 
Walter Reed in 1987 for an unknown loss of pulmonary function 
and was diagnosed with throat cancer at the age of 20, this 
statement does not provide any information as to whether 
there was any exposure to ionizing radiation. 

The veteran has also submitted online treatise information 
relating to thyroid cancer incidents in persons exposed to 
the Chernobyl fallout as well as information regarding the 
Boeing Michigan Aeronautical Research Center (BOMARC) 
Facility Cleanup.  These documents however, do not 
demonstrate that the veteran himself was exposed to ionizing 
radiation.

Service treatment records are silent as to any treatment for 
or diagnosis of thyroid cancer.  In addition, as noted above, 
service treatment records are absent of exposure to 
radiation, however, DA Form 4515 included among the service 
treatment records, indicates the veteran's battalion, though 
not the veteran himself, was listed as functioning in a 
nuclear duty position.  

VA outpatient treatment reports from April 1995 to July 2008 
reflect the veteran was initially treated following discharge 
from active duty for a right neck mass in April 1995 and was 
later diagnosed with papillary cancer of the thyroid for 
which he underwent a total thyroidectomy and right funnel 
neck dissection in July 1995.  Subsequent treatment reports 
reflect that the veteran was assessed with recurrent thyroid 
cancer and papillary thyroid carcinoma status post total 
thyroidectomy with radical resection and subsequent 
radioimmunoassay.  In a June 2006 report, a VA physician 
opined, based on the veteran's medical history, that it was 
more likely than not that the veteran's thyroid cancer was 
due to radiation exposure during military service.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  While the Board acknowledges 
the June 2006 opinion of the VA physician, as claims file was 
not reviewed, such opinion is solely based on the veteran's 
statements of exposure to radiation in service.  As noted 
above, the objective evidence of record reflects the veteran 
was not exposed to ionizing radiation while serving on active 
duty.  Thus, as the medical opinion of the VA physician was 
predicated on the veteran's statements alone rather than the 
objective findings of record, the Board affords this opinion 
less weight than that evidence demonstrating the veteran was 
not exposed to radiation in service.  

As noted previously, the veteran's service medical records 
are negative for a finding of thyroid cancer.  The first 
documented diagnosis of thyroid cancer was in 1995, 
approximately 7 years after discharge from service.  In 
addition, as the Board affords less weight to the June 2006 
medical opinion of the VA physician, there is no competent 
medical evidence showing that the veteran's thyroid cancer is 
related to any incident of service.  Moreover, presumptive 
service connection for thyroid cancer is not warranted, as it 
was diagnosed more than a year after the veteran's discharge 
from service.  See 38 C.F.R. § 3.307, 3.309.

In sum, service connection is not warranted for thyroid 
cancer due to radiation exposure on the first basis discussed 
because although it is among the cancers that are 
presumptively service-connected specific to radiation-exposed 
veterans, the objective evidence demonstrates that the 
veteran was not exposed to radiation in service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, although the 
veteran has a radiogenic disease as specified under 
3.311(b)(1)(2) which manifested within 7 years after 
exposure, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because there is no 
objective evidence of radiation exposure in service.  Service 
connection is also not warranted on the third basis, under 38 
C.F.R. § 3.303(d), when it is established that the disease 
diagnosed after discharge is not the result of service, 
including exposure to ionizing radiation.  Finally, as 
previously noted, in the absence of a disease or injury in 
service and no competent medical evidence showing that the 
veteran's thyroid cancer is related to any incident of 
service, the Board must find that the claim of service 
connection on a direct basis fails.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for thyroid cancer due to radiation 
exposure is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


